DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on 11/09/2020 and 06/14/2022 have been considered. An initialed copy of each Form 1449 is enclosed herewith.
Status of Claims
Claims 1-12 were originally filled on 11/09/2020 and claimed priority on JP2019-222494, which was filled on 12/09/2019. 

Specification
The disclosure is objected to because of the following informalities: 
On Page 10, applicant states “the robot arm 41”, “the distance sensor 21”, “the robot arm 60”, “the arithmetic unit 21”, when the robot arm is 21, the distance sensor is 41, and the arithmetic unit is 60.
On page 13, applicant states “the robot arm 10” and “the safety cover 21” when the robot arm is 21, and the safety cover is 10.
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 states “the robot control unit is configured control”. This should be corrected to “the robot control unit is configured to control”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: robot control unit in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to page 6, the conveyance robot is controlled by a control circuit, which is interpreted to be the hardware for the robot control unit.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 4-5, the claims states “when a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf.” Page 21 states “That is, in another operation example of the conveyance robot system according to the second embodiment, the surface of the conveyance robot 1, in which the arm opening 11 is provided and the arm enters and exits, from among the surfaces of the shelf, which is referred to as an arm entry/exit surface, has a flat surface that is parallel to the surface of the shelf facing the conveyance robot 1 and in which the objects are loaded and unloaded, which is referred to as an object loaded/unloaded surface. When a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf, the conveyance robot 1 brings the conveyance robot closer to the shelf so that the clearance distance becomes smaller than the normal value of the high-speed work allowance threshold”. It is unclear what applicant is trying to say. The claims and the specification seem to be a poor translation that do not make sense. A flat surface cannot protrude over another flat surface if they are parallel. Also, if the surfaces are protruding over one another, why is the robot being brought closer to the shelf? For the reasons stated above, claims 4-5 are rejected under 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1-12, Claims 1, 11, and 12 state the robot arm protrudes from the shelf. However, the robot arm extends and retracts from the housing, and not the shelf. It is unclear what applicant means by “the robot arm to perform a work by protruding from the shelf”. The claims seem to be a poor translation and do not definitively describe the invention. Therefore, the claims are indefinite. (For examination purposes, examiner will interpret that the robot arm extends from the housing through the opening to perform a work on an object on the shelf)

Regarding Claim 2, it is unclear what applicant is referring to by “a predetermined error range”. There is no mention of an error range in the specification. Applicant only mentions “a predetermined range”. It is unclear if the predetermined error range in the claim is referring to the predetermined range mentioned in the specification and the mention of an error is a translation issue, or if this error range is something different than what is written in the specification. (For examination purpose, examiner will interpret “a predetermined error range” to be “a predetermined range”.

Regarding Claim 3, It is unclear how the intrusion detection sensor detects the intrusion of the object and the intrusion detection sensor is disabled. According to Page 17, disabling the instruction detection sensors mean “a state in which the detection results of the intrusion detection sensors 40 do not affect the operation of the system, such as stopping the operation of the intrusion detection sensors 40, ignoring the detection results of the intrusion detection sensors 40, and shutting off the power supply of the intrusion detection sensors 40”. If the intrusion detection sensor is disabled, the results of the intrusion detection sensor do not affect the operation of the system. However, in Claim 3, the intrusion detection sensor is disabled and still using the results to affect the operation. The claim seems to be a poor translation that does not make sense.  Therefore, this claim is indefinite.

	Regarding Claim 4, claim 4 lacks antecedent basis for “the two or more distance sensors”. It is unclear what two or more distance sensors applicant is referring to. 
It is also unclear how part of the flat surface can protrude from the loaded/unloaded surface when the two surfaces are parallel to one another. Page 21 states “When a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf, the conveyance robot 1 brings the conveyance robot closer to the shelf so that the clearance distance becomes smaller than the normal value of the high-speed work allowance threshold”. It is unclear what applicant is trying to say. The claim seems to be a poor translation that does not make sense. Therefore, this limitation in the claim will not be examined.

Regarding Claim 5, claim 5 lacks antecedent basis for “the two or more distance sensors”. It is unclear what two or more distance sensors applicant is referring to. 
It is also unclear how part of the flat surface can protrude from the loaded/unloaded surface when the two surfaces are parallel to one another. Page 21 states “When a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf, the conveyance robot 1 brings the conveyance robot closer to the shelf so that the clearance distance becomes smaller than the normal value of the high-speed work allowance threshold”. It is unclear what applicant is trying to say. The claim seems to be a poor translation that does not make sense. Therefore, this limitation in the claim will not be examined.

Regarding Claim 7, Claim 7 lacks antecedent basis for “the object loaded/unloaded surface”. It is unclear what surface applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (US 6019563 A) in view of Rizzolo et al (US 20180107999 A1) and Nakano et al (US 20200277139 A1) (Hereinafter referred to as Murata, Rizzolo, and Nakano respectively) 

Regarding Claim 1, Murata discloses a conveyance robot system (See at least Murata Column 2 line 50-Column 3 line 5 and Figure 1, the AGV, which is interpreted as a robot, performs a transferring operation, which is interpreted as conveyance) comprising: 
a conveyance robot (See at least Murata Column 5 lines 55-65 and Figure 1, the AGV is interpreted as a conveyance robot); and 
a robot control unit configured to control an operation of picking up an object performed by the conveyance robot (See at least Murata Column 8 lines 1-13, the control unit is interpreted as the robot control unit which controls the manipulator to perform the transferring operation), wherein 
the conveyance robot comprises: 
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (See at least Murata Column 8 lines 1-13 and Figure 1, the manipulator is interpreted as a robot arm and has an end effector to transfer objects); 
a wheel configured to move a housing (See at least Murata Column 5 lines 55-65, the AGV has wheels to move the vehicle portion, which is interpreted as the housing); 
a safety cover configured to cover the housing and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted (See at least Murata Column 6 lines 3-9 and lines 25-55 and Figure 2, the support members, the upper unit, and the light emitting/receiving portions are interpreted as safety covers; See at least Murata Column 6 lines 56-65, the light beams are brought into a non-operative state to allow the manipulator to transfer wafers from the mounting portion, which is interpreted as an opening from which the robot arm is extended and retracted); 
a storage box space for placing a storage box for storing the picked up object in the safety cover (See at least Murata Column 1 lines 34-37 and 47-52 Figure 2, the wafers can be stored in box, and the wafers are mounted on the upper surface of the vehicle portion which is within the safety cover); 
an intrusion detection sensor configured to detect an intrusion of an object into the arm opening (See at least Murata Column 3 lines 6-15 and Figure 2, the photosensors are interpreted as the intrusion detection sensor); 
…the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover (See at least Murata Column 6 lines 56-65, the light beams are brought into a non-operative state to allow the manipulator to transfer wafers from the mounting portion, which is interpreted as an opening from among the surfaces which the robot arm enters/exits), and the object being stored in the shelf (See at least Murata Column 1 lines 47-52 Figure 2, the wafers are stored on a mounting portion, which is interpreted as the shelf),… and 
the robot control unit is configured to disable the intrusion detection sensor and to allow the robot arm to perform a work by protruding from the shelf (See at least Murata Column 6 lines 56-65, the photosensors brought into a non-operative state, which is interpreted as being disabled, to allow the robot arm to transfer wafers to/from the shelf)…
Murata fails to disclose a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf, wherein 
the distance sensor is disposed at a fixed height of the shelf in a horizontal direction and at a height of the shelf corresponding to a part to be measured. 
However, Rizzolo teaches a distance sensor configured to measure a clearance distance indicating a distance between a robot and a shelf (See at least Rizzolo Paragraph 0060 and 0100-0101 and Figure 3, the cameras are used to determine the distance of the robot to the shelf), wherein 
the distance sensor is disposed at a fixed height of the shelf in a horizontal direction and at a height of the shelf corresponding to a part to be measured (See at least Rizzolo Figure 1, the cameras 40, 42, and 44 are at fixed heights of the shelfs that are being measured).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Murata with Rizzolo to have a distance sensor that measures a clearance distance between the arm entry/exit surface and the shelf, and to have the distance sensor be at a fixed height of the shelf. Having the distance sensor at the height of the shelf allows the mobile robot to determine how far it is horizontally from the shelf (See at least Rizzolo Paragraph 0060 and Figure 3). This would ensure that the mobile robot is within operating distance for the robot arm to perform its work.
Even though Murata discloses disabling the intrusion detection sensor and allowing a robot arm to perform a work, modified Murata fails to explicitly discloses performing the work…when the clearance distance becomes less than or equal to a high-speed work allowance threshold.
However, Rizzolo discloses moving the robot within a clearance distance threshold (See at least Rizzolo Paragraphs 0101 and 0141, the robot is moved within a threshold distance of the shelf), and Nakano teaches reducing the distance between a robot arm and a shelf to allow the robot arm to rapidly perform the work (See at least Nakano Paragraph 0040 and 0276 and Figure 32, the distance between the shelf and robot arm is reduced which allows the robot arm to rapidly perform the work). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Rizzolo and Nakano to perform the work when the clearance distance becomes less than or equal to a high-speed work allowance threshold. By reducing the distance between the robot arm and the shelf, the robot arm can rapidly perform the work (See at least Nakano Paragraph 0276), which will increase the efficiency of the robot arm, and reduce the work time. 

Regarding Claim 2, Murata fails to disclose the distance sensor comprises two or more distance sensors disposed separately from each other, and 
the robot control unit is configured to move the housing so that each of the clearance distances obtained from the two or more distance sensors becomes a distance within a predetermined error range.
However, Rizzolo discloses the distance sensor comprises two or more distance sensors disposed separately from each other (See at least Rizzolo Figure 1, there are three cameras 40, 42, and 44, which are interpreted as distance sensors), and 
the robot control unit is configured to move the housing so that each of the clearance distances obtained from the two or more distance sensors becomes a distance within a predetermined error range (See at least Rizzolo Paragraphs 0101 and 0141, the robot is moved within a threshold distance of the shelf, which means both the distance sensors are also within a predetermined range) (The predetermined error range is being interpreted as a predetermined range, See 112b rejection for claim 2).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Murata with Rizzolo to have two or more distance sensors that measures a clearance distance between the arm entry/exit surface and the shelf, and to move the robot within a predetermined range. Having two or more distance sensors disposed separately from one another allows the mobile robot to determine how far it is horizontally from each of the shelfs (See at least Rizzolo Paragraph 0060 and Figure 3). By moving the robot within a predetermined range, the system can ensure that the mobile robot is within operating distance for the robot arm to perform its work.

  Regarding Claim 5, Murata discloses wherein the arm entry/exit surface includes a flat surface parallel to an object loaded/unloaded surface of the shelf facing the conveyance robot from among surfaces of the shelf (See at least Murata Figure 1, the surface where the robot enters/exits is parallel to the loaded/unloaded surface 110).
Murata fails to disclose the two or more distance sensors are disposed at positions separate from each other on the flat surface.
However, Rizzolo teaches this limitation (See at least Rizzolo Figure 1, there are three cameras 40, 42, and 44, which are interpreted as distance sensors that are disposed on a flat surface). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Murata with Rizzolo to have two or more distance sensors disposed separately from one another. Having two or more distance sensors disposed separately from one another allows the mobile robot to determine how far it is horizontally from each of the shelfs (See at least Rizzolo Paragraph 0060 and Figure 3). By utilizing two or more distance sensors disposed separately, the system can ensure that the mobile robot is within operating distance for the robot arm to perform its work on each shelf.
Modified Murata fails to explicitly disclose the robot control unit is configured to bring the conveyance robot close to the shelf so that the clearance distance becomes smaller than the high-speed work allowance threshold [when a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf] (The subject matter in the brackets will not be examined, see 112b rejection for claim 5).
However, Rizzolo discloses moving the robot within a clearance distance threshold (See at least Rizzolo Paragraphs 0101 and 0141, the robot is moved within a threshold distance of the shelf), and Nakano teaches reducing the distance between a robot arm and a shelf to allow the robot arm to rapidly perform the work (See at least Nakano Paragraph 0040 and 0276 and Figure 32, the distance between the shelf and robot arm is reduced which allows the robot arm to rapidly perform the work). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Rizzolo and Nakano to bring the robot close to the shelf so that the clearance distance becomes smaller than the high-speed work allowance threshold. By reducing the distance between the robot arm and the shelf, the robot arm can rapidly perform the work (See at least Nakano Paragraph 0276), which will increase the efficiency of the robot arm, and reduce the work time. 

Regarding Claim 10, Murata discloses the robot control unit is provided inside the conveyance robot (See at least Murata Column 6 lines 19-24 and Figure 2, the control unit is within the vehicle portion).

Regarding Claim 11, Murata discloses a method of controlling a conveyance robot (See at least Murata Column 2 line 50-Column 3 line 5 and Figure 1, the AGV, which is interpreted as a robot, performs a transferring operation, which is interpreted as conveyance) comprising: 
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (See at least Murata Column 8 lines 1-13 and Figure 1, the manipulator is interpreted as a robot arm and has an end effector to transfer objects); 
a wheel configured to move a housing (See at least Murata Column 5 lines 55-65, the AGV has wheels to move the vehicle portion, which is interpreted as the housing); 
a safety cover configured to cover the housing and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted (See at least Murata Column 6 lines 3-9 and lines 25-55 and Figure 2, the support members, the upper unit, and the light emitting/receiving portions are interpreted as safety covers; See at least Murata Column 6 lines 56-65, the light beams are brought into a non-operative state to allow the manipulator to transfer wafers from the mounting portion, which is interpreted as an opening from which the robot arm is extended and retracted); 
a storage box space for placing a storage box for storing the picked up object in the safety cover (See at least Murata Column 1 lines 34-37 and 47-52 Figure 2, the wafers can be stored in box, and the wafers are mounted on the upper surface of the vehicle portion which is within the safety cover); 
an intrusion detection sensor configured to detect an intrusion of an object into the arm opening (See at least Murata Column 3 lines 6-15 and Figure 2, the photosensors are interpreted as the intrusion detection sensor); 
…the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover (See at least Murata Column 6 lines 56-65, the light beams are brought into a non-operative state to allow the manipulator to transfer wafers from the mounting portion, which is interpreted as an opening from among the surfaces which the robot arm enters/exits), and the object being stored in the shelf (See at least Murata Column 1 lines 47-52 Figure 2, the wafers are stored on a mounting portion, which is interpreted as the shelf), the method comprising:  
…disabling the intrusion detection sensor and to allow the robot arm to perform a work by protruding from the shelf (See at least Murata Column 6 lines 56-65, the photosensors brought into a non-operative state, which is interpreted as being disabled, to allow the robot arm to transfer wafers to/from the shelf)…
Murata fails to disclose a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf, and 
disposing the distance sensor at a fixed height of the shelf in a horizontal direction and at a height of the shelf corresponding to a part to be measured. 
However, Rizzolo teaches a distance sensor configured to measure a clearance distance indicating a distance between a robot and a shelf (See at least Rizzolo Paragraph 0060 and 0100-0101 and Figure 3, the cameras are used to determine the distance of the robot to the shelf), and
disposing the distance sensor at a fixed height of the shelf in a horizontal direction and at a height of the shelf corresponding to a part to be measured (See at least Rizzolo Figure 1, the cameras 40, 42, and 44 are at fixed heights of the shelfs that are being measured).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Murata with Rizzolo to have a distance sensor that measures a clearance distance between the arm entry/exit surface and the shelf, and to have the distance sensor be at a fixed height of the shelf. Having the distance sensor at the height of the shelf allows the mobile robot to determine how far it is horizontally from the shelf (See at least Rizzolo Paragraph 0060 and Figure 3). This would ensure that the mobile robot is within operating distance for the robot arm to perform its work.
Even though Murata discloses disabling the intrusion detection sensor and allowing a robot arm to perform a work, modified Murata fails to explicitly discloses performing the work…when the clearance distance becomes less than or equal to a high-speed work allowance threshold.
However, Rizzolo discloses moving the robot within a clearance distance threshold (See at least Rizzolo Paragraphs 0101 and 0141, the robot is moved within a threshold distance of the shelf), and Nakano teaches reducing the distance between a robot arm and a shelf to allow the robot arm to rapidly perform the work (See at least Nakano Paragraph 0040 and 0276 and Figure 32, the distance between the shelf and robot arm is reduced which allows the robot arm to rapidly perform the work). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Rizzolo and Nakano to perform the work when the clearance distance becomes less than or equal to a high-speed work allowance threshold. By reducing the distance between the robot arm and the shelf, the robot arm can rapidly perform the work (See at least Nakano Paragraph 0276), which will increase the efficiency of the robot arm, and reduce the work time. 

Regarding Claim 12, Murata discloses …a robot control unit (See at least Murata Column 6 lines 19-24, the control unit is interpreted as the robot control unit) in a conveyance robot system (See at least Murata Column 2 line 50-Column 3 line 5 and Figure 1, the AGV, which is interpreted as a robot, performs a transferring operation, which is interpreted as conveyance) comprising: 
a conveyance robot (See at least Murata Column 5 lines 55-65 and Figure 1, the AGV is interpreted as a conveyance robot); and 
the robot control unit configured to control an operation of picking up an object performed by the conveyance robot (See at least Murata Column 8 lines 1-13, the control unit is interpreted as the robot control unit which controls the manipulator to perform the transferring operation), wherein 
the conveyance robot comprises: 
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (See at least Murata Column 8 lines 1-13 and Figure 1, the manipulator is interpreted as a robot arm and has an end effector to transfer objects); 
a wheel configured to move a housing (See at least Murata Column 5 lines 55-65, the AGV has wheels to move the vehicle portion, which is interpreted as the housing); 
a safety cover configured to cover the housing and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted (See at least Murata Column 6 lines 3-9 and lines 25-55 and Figure 2, the support members, the upper unit, and the light emitting/receiving portions are interpreted as safety covers; See at least Murata Column 6 lines 56-65, the light beams are brought into a non-operative state to allow the manipulator to transfer wafers from the mounting portion, which is interpreted as an opening from which the robot arm is extended and retracted); 
a storage box space for placing a storage box for storing the picked up object in the safety cover (See at least Murata Column 1 lines 34-37 and 47-52 Figure 2, the wafers can be stored in box, and the wafers are mounted on the upper surface of the vehicle portion which is within the safety cover); 
an intrusion detection sensor configured to detect an intrusion of an object into the arm opening (See at least Murata Column 3 lines 6-15 and Figure 2, the photosensors are interpreted as the intrusion detection sensor); 
…the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover (See at least Murata Column 6 lines 56-65, the light beams are brought into a non-operative state to allow the manipulator to transfer wafers from the mounting portion, which is interpreted as an opening from among the surfaces which the robot arm enters/exits), and the object being stored in the shelf (See at least Murata Column 1 lines 47-52 Figure 2, the wafers are stored on a mounting portion, which is interpreted as the shelf),… and 
the robot control unit is configured to disable the intrusion detection sensor and to allow the robot arm to perform a work by protruding from the shelf (See at least Murata Column 6 lines 56-65, the photosensors brought into a non-operative state, which is interpreted as being disabled, to allow the robot arm to transfer wafers to/from the shelf)…
Murata fails to explicitly disclose a non-transitory computer readable storage medium storing a robot control program,
a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf, wherein 
the distance sensor is disposed at a fixed height of the shelf in a horizontal direction and at a height of the shelf corresponding to a part to be measured. 
However, Rizzolo teaches a non-transitory computer readable storage medium storing a robot control program (See at least Rizzolo Paragraphs 0066 and 0149),
a distance sensor configured to measure a clearance distance indicating a distance between a robot and a shelf (See at least Rizzolo Paragraph 0060 and 0100-0101 and Figure 3, the cameras are used to determine the distance of the robot to the shelf), wherein 
the distance sensor is disposed at a fixed height of the shelf in a horizontal direction and at a height of the shelf corresponding to a part to be measured (See at least Rizzolo Figure 1, the cameras 40, 42, and 44 are at fixed heights of the shelfs that are being measured).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Murata with Rizzolo to have a distance sensor that measures a clearance distance between the arm entry/exit surface and the shelf, and to have the distance sensor be at a fixed height of the shelf. Having the distance sensor at the height of the shelf allows the mobile robot to determine how far it is horizontally from the shelf (See at least Rizzolo Paragraph 0060 and Figure 3). This would ensure that the mobile robot is within operating distance for the robot arm to perform its work.
Even though Murata discloses disabling the intrusion detection sensor and allowing a robot arm to perform a work, modified Murata fails to explicitly discloses performing the work…when the clearance distance becomes less than or equal to a high-speed work allowance threshold.
However, Rizzolo discloses moving the robot within a clearance distance threshold (See at least Rizzolo Paragraphs 0101 and 0141, the robot is moved within a threshold distance of the shelf), and Nakano teaches reducing the distance between a robot arm and a shelf to allow the robot arm to rapidly perform the work (See at least Nakano Paragraph 0040 and 0276 and Figure 32, the distance between the shelf and robot arm is reduced which allows the robot arm to rapidly perform the work). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Rizzolo and Nakano to perform the work when the clearance distance becomes less than or equal to a high-speed work allowance threshold. By reducing the distance between the robot arm and the shelf, the robot arm can rapidly perform the work (See at least Nakano Paragraph 0276), which will increase the efficiency of the robot arm, and reduce the work time. 

Claims 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Rizzolo and Nakano, and in further view of Tanabe et al (US 20160031086 A1) (Hereinafter referred to as Tanabe) 

Regarding Claim 4, Murata discloses the arm entry/exit surface includes a flat surface parallel to an object loaded/unloaded surface of the shelf facing the conveyance robot from among surfaces of the shelf (See at least Murata Figure 1, the surface where the robot enters/exits is parallel to the loaded/unloaded surface 110). 
Murata fails to disclose the two or more distance sensors are disposed at positions separate from each other on the flat surface.
However, Rizzolo teaches this limitation (See at least Rizzolo Figure 1, there are three cameras 40, 42, and 44, which are interpreted as distance sensors that are disposed on a flat surface). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Murata with Rizzolo to have two or more distance sensors disposed separately from one another. Having two or more distance sensors disposed separately from one another allows the mobile robot to determine how far it is horizontally from each of the shelfs (See at least Rizzolo Paragraph 0060 and Figure 3). By utilizing two or more distance sensors disposed separately, the system can ensure that the mobile robot is within operating distance for the robot arm to perform its work on each shelf.
Modified Murata fails to disclose the robot control unit is configured to reduce the operation speed of the robot arm [when a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf] (The subject matter in the brackets will not be examined, see 112b rejection for claim 4).
However, Tanabe teaches reducing the operation speed of the robot arm (See at least Tanabe Paragraph 0039, the speed of the robot arm is reduced when an intrusion is detected). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Tanabe to reduce the operation speed of the robot. This would increase the safety of the system by reducing a shock upon contact when there is an intrusion (See at least Tanabe Paragraph 0039). 

Regarding Claim 6, Murata discloses it is determined that an area of the shelf on which the object is placed is an area into which another object can intrude from another place when the arm entry/exit surface is brought close to the shelf on which the object is placed (See at least Murata Column 10 line 60- Column 11 line 3 and Figure 8, a worker or the like intrudes from another area into the shelf area when the entry/exit surface is brought close to the shelf). 
Even though Murata discloses the robot moving toward the shelf, Murata fails to explicitly disclose moving the robot… in such a way that a distance between the arm entry/exit surface and the shelf on which the object is placed becomes less than or equal to the high-speed work allowance threshold.
However, Rizzolo discloses moving the robot within a clearance distance threshold (See at least Rizzolo Paragraphs 0101 and 0141, the robot is moved within a threshold distance of the shelf), and Nakano teaches reducing the distance between a robot arm and a shelf to allow the robot arm to rapidly perform the work (See at least Nakano Paragraph 0040 and 0276 and Figure 32, the distance between the shelf and robot arm is reduced which allows the robot arm to rapidly perform the work). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Rizzolo and Nakano to move the robot so that the clearance distance becomes less than or equal to a high-speed work allowance threshold. By reducing the distance between the robot arm and the shelf, the robot arm can rapidly perform the work (See at least Nakano Paragraph 0276), which will increase the efficiency of the robot arm, and reduce the work time. 
Modified Murata fails to disclose, when the shelf area has an object that can intrude, the robot control unit is configured to reduce the operation speed of the robot arm.
However, Tanabe teaches reducing the operation speed of the robot arm when there is an intrusion (See at least Tanabe Paragraph 0039, the speed of the robot arm is reduced when an intrusion is detected). 
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Tanabe to reduce the operation speed of the robot. This would increase the safety of the system by reducing a shock upon contact when there is an intrusion (See at least Tanabe Paragraph 0039).

Regarding Claim 7, Murata discloses a shelf sensor configured to detect an intrusion of an object from the object loaded/unloaded surface of the shelf facing the conveyance robot from among the surfaces of the shelf (See at least Murata Column 10 line 60- Column 11 line 3 and Figure 8, the lighting emitting devices 124, which are interpreted as shelf sensors since they are on the shelf, detect an intrusion of an object from the loaded/unloaded surface). 
Modified Murata fails to disclose the robot control unit is configured to reduce the operation speed of the robot arm when the shelf sensor detects the intrusion of the object into the shelf.
However, Tanabe teaches reducing the operation speed of the robot arm when there is an intrusion (See at least Tanabe Paragraph 0039, the speed of the robot arm is reduced when an intrusion is detected). 
 It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Tanabe to reduce the operation speed of the robot. This would increase the safety of the system by reducing a shock upon contact when there is an intrusion (See at least Tanabe Paragraph 0039).

Regarding Claim 8, Murata discloses when the shelf sensor does not detect the intrusion of the object from the object loaded/unloaded surface, the robot control unit is configured not to reduce the operation speed of the robot arm during a pickup work for the shelf from which the object is being picked up (See at least Murata Column 2 line 55-Column 3 line 28, the work is stopped when there is an intrusion, otherwise the robot performs the transferring operation and does not have a reduced operation speed).

Regarding Claim 9, modified Murata fails to disclose the robot control unit is configured control the operation speed of the robot arm without reducing the operation speed of the robot arm in a state in which it can be determined that there is no person in a safety ensured area set within a predetermined range around the conveyance robot.
However, Tanabe teaches this limitation (See at least Tanabe Paragraphs 0038-0039, the speed of the robot is set to a speed V1, when there is no intrusion, which is higher than the other speed V2). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in modified Murata with Tanabe to control the operation speed of the robot arm when there is no person in the safety area. This would allow the robot arm to operate at a higher speed than when there is an intrusion (See at least Tanabe Paragraphs 0038-0039), which will increase the efficiency of the robot and reduce the operating time. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/092,424 in view of Rizzolo. 
This is a provisional nonstatutory double patenting rejection.

17/092,454 Current Application 
Claim 1
17/092,424 Copending Application 
Claim 1
A conveyance robot system
A conveyance robot system
comprising: a conveyance robot;
comprising: a conveyance robot;
and a robot control unit configured to control an operation of picking up an 5object performed by the conveyance robot,
a robot control unit configured to control an operation of picking up an object performed by the conveyance robot,
wherein the conveyance robot comprises: a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector;
wherein the conveyance robot comprises: a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector;
a wheel configured to move a housing;
a wheel configured to move a housing;
a safety cover configured to cover the housing and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted;
a safety cover configured to cover the housing and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted;
a storage box space for placing a storage box for storing the picked up object in the safety cover;
a storage box space for placing a storage box for storing the picked up object in the safety cover;
an intrusion detection sensor configured to detect an intrusion of an object into the arm opening;
an intrusion detection sensor configured to detect an intrusion of an object into the arm opening;

and a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf,
and a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf,
the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from 20among surfaces of the conveyance robot constituting the safety cover,
the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover,
and the object being stored in the shelf,
and the object being stored in the shelf,
wherein the distance sensor is disposed at a fixed height of the shelf in a horizontal direction and at a height of the shelf corresponding to a part to be measured,

and the robot control unit is configured to disable the intrusion detection sensor 25and to allow the robot arm to perform a work by protruding from the shelf 
wherein the robot control unit is configured to disable the intrusion detection sensor on a surface of the conveyance robot facing the shelf and to allow the robot arm to perform a work by protruding from the shelf
when the clearance distance becomes less than or equal to a high-speed work allowance threshold.
when the clearance distance becomes less than or equal to a high-speed work allowance threshold.


The differences in the claims are indicated by bold letters. The only limitation that is present in claim 1 of the current limitation that is not present in claim 1 of the copending application is “wherein the distance sensor is disposed at a fixed height of the shelf in a horizontal direction and at a height of the shelf corresponding to a part to be measured”. However, this limitation is taught by Rizzolo (See at least Rizzolo Figure 1, the cameras 40, 42, and 44, which are interpreted as distance sensors, are at fixed heights of the shelfs that are being measured).
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in the copending application with Rizzolo to have the distance sensor be at a fixed height of the shelf. Having the distance sensor at the height of the shelf allows the mobile robot to determine how far it is horizontally from the shelf (See at least Rizzolo Paragraph 0060 and Figure 3). This would ensure that the mobile robot is within operating distance for the robot arm to perform its work. 
Claims 11 and 12 for the current application are a method claim and non-transitory claim that are similar to the system claim in claim 1. They correspond to claims 10-11, respectively, for the copending application and are rejected under double patenting for the same reasons as claim 1. Therefore claims 1 and 11-12 are rejected under double patenting. 

Claims 3 and 6-10 of the current application depend on claim 1 and are the same as claims 2 and 5-9 of the copending application, and therefore are also rejected under double patenting. 

17/092,454 Current Application 
Claim 4
17/092,424 Copending Application 
Claim 3
The conveyance robot system according to Claim 1, wherein the arm entry/exit surface includes a flat surface parallel to an object 10loaded/unloaded surface of the shelf facing the conveyance robot from among surfaces of the shelf,
The conveyance robot system according to Claim 1, wherein the arm entry/exit surface includes a flat surface parallel to an object loaded/unloaded surface of the shelf facing the conveyance robot from among surfaces of the shelf,
the two or more distance sensors are disposed at positions separate from each other on the flat surface,

and the robot control unit is configured to reduce the operation speed of the 15robot arm when a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf.
and the robot control unit is configured to reduce the operation speed of the robot arm when a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf.

 
17/092,454 Current Application 
Claim 5
17/092,424 Copending Application 
Claim 4
The conveyance robot system according to Claim 1, wherein the arm entry/exit surface includes a flat surface parallel to an object 20loaded/unloaded surface of the shelf facing the conveyance robot from among surfaces of the shelf,
The conveyance robot system according to Claim 1, wherein the arm entry/exit surface includes a flat surface parallel to an object loaded/unloaded surface of the shelf facing the conveyance robot from among surfaces of the shelf,
the two or more distance sensors are disposed at positions separate from each other on the flat surface,

and the robot control unit is configured to bring the conveyance robot close to 25the shelf so that the clearance distance becomes smaller than the high-speed work allowance threshold when a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf.
and the robot control unit is configured to bring the conveyance robot close to the shelf so that the clearance distance becomes smaller than the high-speed work allowance threshold when a part of the flat surface of the arm entry/exit surface protrudes from the loaded/unloaded surface of the shelf.


The differences in the claims are indicated by bold letters. The only limitation that is present in claims 4-5 of the current limitation that is not present in claims 3-4 of the copending application is “the two or more distance sensors are disposed at positions separate from each other on the flat surface”. However, this limitation is taught by Rizzolo (See at least Rizzolo Figure 1, there are three cameras 40, 42, and 44, which are interpreted as distance sensors that are disposed on a flat surface). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Murata with Rizzolo to have two or more distance sensors disposed separately from one another. Having two or more distance sensors disposed separately from one another allows the mobile robot to determine how far it is horizontally from each of the shelfs (See at least Rizzolo Paragraph 0060 and Figure 3). By utilizing two or more distance sensors disposed separately, the system can ensure that the mobile robot is within operating distance for the robot arm to perform its work on each shelf.
Therefore, claims 4-5 are also rejected under double patenting. 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dooley et al (US 20200339350 A1) teaches a pair of robotic arms within the upper surface of a mobile robot that extend and retract through an opening
Yamamoto et al (US 20160214259 A1) teaches a robot arm with a movable base that reduces the speed of the robot arm when there is an intrusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664